Citation Nr: 0405998	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

It is important to note certain facts about the development 
of this claim.  In 1972, the RO granted the veteran service 
connection for disability resulting from peptic ulcer 
disease, with an effective date of August 1969.  In 2002, the 
veteran submitted a claim in which he stated, "I request the 
VA consider service connection for hepatitis C and liver 
damage based on given (sic) contaminated blood transfusions 
from the VAMC's."  He further stated that he had received 
the blood transfusions during treatment for his "service 
connected stomach problem."  On his substantive appeal, 
dated in May 2003, the veteran made the following statement:  
"I am requesting disability for my condition of Hepatitis C 
because it is directly associated with my service connected 
stomach disorder." 

Thus, the veteran clearly and unequivocally stated a claim 
for service connection, and the context in which the claim 
arose indicated that the veteran's claim for service 
connection on a secondary basis had a high likelihood of 
success.   Nonetheless, to the disadavantage of the veteran, 
the RO developed the claim solely under the provions of  
38 U.S.C.A. § 1151, which provides for compensation resulting 
from carlessness, negligence, lack of proper skill, or error 
in judgment in VA medical treatment.

Because VA is obligated to consider all applicable laws and 
regulations, the Board will decide the case under the laws 
and regulations applicable to claims for service connection.  
Although the Board will apply laws and regulations different 
from those applied by the RO, and, as a result, the veteran 
will not have adequate notice and opportunity to be heard, 
the decision will not result in prejudice to the veteran, as 
there will be a complete grant of the benefits sought on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


FINDING OF FACT

The veteran contracted hepatitis C due to blood transfusions 
received between 1970 and 1971 as a result of treatment for 
his service connected peptic ulcer disease.


CONCLUSION OF LAW

The grant of service connection is warranted for hepatitis C.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 
3.310 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA hospital records show that the veteran was admitted in May 
1970 for gastric distress.  He had undergone extensive G.I. 
studies, as well as surgery for possible blood dyscrasia, 
which was not found.  The veteran was also given blood 
transfusions.

VA hospital records dated October to November 1970 show that 
the veteran was admitted with severe anemia and had been 
suspected of having possible gastrointestinal bleeding.  It 
was noted that nothing was actually discovered but the x-ray 
was suspicious of some changes in the gastroduodenum.  The 
laboratory work showed anemia, which gradually after the 
treatment was better with hemoglobin rising from 6.1 to 
almost 8.  The veteran felt much better after treatment with 
blood transfusions which he received and after vitamin B12, 
therapeutic vitamin B complex C, Ferrous sulphate, Parest, 
Maalox, multivitamin, and dimethacol.  Because the veteran 
had some findings on x-ray, which could not be clarified, he 
was discharged post-hospital care to return in December for 
G.I. series.  The diagnosis showed hypochromic anemia.  The 
November 1970 G.I. series reported the fundus and body of the 
stomach, which appeared to be normal; however, after 
ingestion of barium, the veteran went into marked 
pylorospasm.  When gastric emptying did occur, there was a 
most confusing picture to the point that it was very 
difficult to definitely identify which was the distal antrum 
and which was the duodenal cap.  

VA hospital records dated August to September 1971 show a 
diagnosis of peptic ulcer with upper gastrointestional 
obstruction.  The veteran underwent a vagotomy, gastrectomy 
and Billroth II procedure.  It was noted that the veteran was 
given blood transfusions after the procedure.

VA outpatient treatment records dated December 2000 to 
February 2002 show diagnosis and treatment for hepatitis C.  
The veteran believed he contracted the virus about 30 years 
ago when he was given several blood transfusions for bleeding 
peptic ulcer.  He indicated that he had sexual contact with 
only 2 people and did not think either were high risk.  He 
denied IV drug use.

At his August 2002 VA examination, it was noted that the 
veteran was diagnosed with chronic hepatitis C in March 2000.  
The veteran indicated that he had blood transfusions between 
1970 and 1971 at least on seven different occasions with 
several units of blood each time for severe anemia due to a 
peptic ulcer.  The examiner indicated that the veteran's 
diagnosis was hepatitis C, chronic, mild to moderate in 
severity with stable liver enzymes more likely than not 
secondary to medical treatment received at two different VA 
medical facilities; one at the Lake Side Chicago and one at 
Danville VAMC.  The examiner noted that the veteran received 
multiple blood transfusions due to peptic ulcer disease, 
which was previously service-connected.  

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for disability compensation under 
38 U.S.C. § 1151 for hepatitis C in March 2002.  In May 2002, 
the RO sent the veteran a letter providing the notices 
required under the VCAA.  In the letter of May 2002, the RO 
explained the information and evidence needed to substantiate 
his claim for disability compensation under 38 U.S.C. § 1151 
for hepatitis, with specific references to what the evidence 
must show to establish entitlement to the disability claimed 
and which risk factors applied to the veteran such as organ 
transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; accidental exposure to 
blood by health care workers (to include combat medic or 
corpsman); intravenous drug use or intranasal cocaine use; 
high risk sexual activity; other direct percutaneous (through 
the skin) exposure to blood such as by tattooing, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or shaving raxors.  The veteran was also advised 
that he needed to provide the name of the person, agency, or 
company who had records that the veteran believed would help 
in deciding the claim; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which he was treated, in the case of 
medical records.  The veteran was also informed that if there 
were any private records that would support his claim, he had 
to complete the authorization form, which was provided, and 
the VA would request those records.  The letter explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records of other Federal agencies.  Finally, the veteran 
was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  The letter indicated that 
the VA would also assist the veteran by providing a medical 
examination or getting a medical opinion if necessary to make 
a decision.  Thus, the letter of May 2002, as well as several 
other documents sent to the veteran during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  

Analysis

The evidence shows that the veteran had blood transfusions 
between 1970 and 1971.  The August 2002 VA examiner indicated 
that the veteran's hepatitis C was more likely than not 
secondary to medical treatment received at two different VA 
medical facilities in which he received multiple blood 
transfusions due to his service connected peptic ulcer 
disease.  Therefore, it is apparent that the veteran's 
hepatitis C was actually the result of the blood transfusions 
received as treatment for his service connected peptic ulcer 
disease.  For this reason, service connection is warranted 
for hepatitis C, as secondary to the service-connected peptic 
ulcer disease.

ORDER

Service connection for hepatitis C, as secondary to peptic 
ulcer disease is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



